                Case 2:17-cv-01163-TSZ Document 64 Filed 05/24/19 Page 1 of 4

                                                                            Honorable Thomas S. Zilly




                                    UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

  VENICE PI, LLC,                                         Civil Action No. 17-cv-1163TSZ

                                 Plaintiff,               PLAINTIFF’S RESPONSE RE
                                                          VOLUNTARY DISMISSAL OF
              v.                                          DEFENDANT PATTERSON

  RANDY PATTERSON;
  BRIAN HAWES;
  DOE 9; and
  YEN KHUN,

                                 Defendants.

            In its April 25, 2019 Minute Order (Dkt. 63), the Court refused to recognize the voluntary

dismissal of Plaintiff’s claims against Defendant Randy Patterson:

            With regard to defendant Randy Patterson, who filed an objection, docket no. 60,
            to plaintiff’s response, docket no. 59, to the Court’s Minute Order entered
            October 19, 2018, docket no. 58, the Court DECLINES to permit plaintiff to
            voluntarily dismiss its claim without prejudice in the absence of any proof of
            service of its notice of voluntary dismissal on Mr. Patterson.

            With regard to Mr. Patterson, plaintiff’s notice is treated as a motion to dismiss,
            and is NOTED for May 24, 2019. Mr. Patterson may file, on or before May 20,
            2019, a response to plaintiff’s motion, indicating whether he objects to dismissal of
            plaintiff’s claim without prejudice, which would allow plaintiff to refile its claim
            against him in another case. Any reply shall be filed by the new noting date.

Plaintiff respectfully submits that this result is not consistent with applicable court rules or Ninth

Circuit precedent. Pursuant to Fed. R. Civ. Proc. 41(a)(1), in the absence of filing either an answer


PLAINTIFF’S RESPONSE RE VOLUNTARY
DISMISSAL - 1
Civil Action No. 17-cv-1163TSZ
INIP-6-0096P26 RESPVDismiss
                Case 2:17-cv-01163-TSZ Document 64 Filed 05/24/19 Page 2 of 4




or a motion for summary judgment by the defendant, there is no discretion; Plaintiff’s notice of

voluntary dismissal without prejudice must be recognized and honored. As explained by the Ninth

Circuit:

            Hamilton’s filing of the Notice of Dismissal had the effect of dismissing his action.
            The language of Rule 41(a)(1)(i) mandates this result and we are not free to amend
            or alter the rule as the appellees have urged us to do.

Hamilton v. Shearson-Lehman Am. Express, Inc., 813 F.2d 1532, 1535 (9th Cir. 1987);

Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077-78 (9th Cir. 1999) (“this

‘absolute right’ for a plaintiff voluntarily to dismiss an action when the defendant has not yet

served an answer or a summary judgment motion leaves no role for the court to play.”) (citing

cases, internal citations omitted); American Soccer Co. v. Score First Enters., 187 F.3d 1108, 1999

(9th Cir. 1999) (district court reversed for vacating voluntary dismissal under Rule 41(a)(1) and

dismissing with prejudice and awarding fees; district court lacked jurisdiction to rule on the merits

of the case because absolute right to notice a voluntary dismissal “may not be extinguished or

circumscribed by adversary or court.”); Samho Co., Ltd. v. Sorks-Iturup, 254 F. App’x 569, 570-71

(9th Cir. 2007) (district court loses jurisdiction over the dismissed claims and may not address the

merits of such claims or issue further orders pertaining to them).

            Defendant did not file either an answer or a motion for summary judgment in this case.

Defendant’s “objection,” filed in response to Plaintiff’s Response to Show Cause Order (Dkt. 59),
was neither an answer or a motion for summary judgment, and there is no exception for other

filings. See, e.g., Hamilton, 813 F.2d at 1535 (stipulation not treated as the equivalent of an answer

for purposes of Rule 41(a)(1); “If a defendant desires to prevent a plaintiff from voluntary

dismissal under Rule 41(a)(1)(i), it may do so by merely filing an answer or motion for summary

judgment.”); Swedberg v. Marotzke, 339 F.3d 1139, 1146 (9th Cir. 2003) (Rule 12(b)(6) motion).

            Accordingly, Plaintiff’s April 22, 2019 Notice of Voluntary Dismissal (Dkt. 62) terminated

the case against Defendant and there is no basis for treating the notice as a motion to dismiss.



PLAINTIFF’S RESPONSE RE VOLUNTARY
DISMISSAL - 2
Civil Action No. 17-cv-1163TSZ
INIP-6-0096P26 RESPVDismiss
                Case 2:17-cv-01163-TSZ Document 64 Filed 05/24/19 Page 3 of 4




Plaintiff is aware of no legal requirement to serve a notice of voluntary dismissal, including on a

defendant that has never answered in a case. As explained above, the district court has no discretion

to dismiss with prejudice, to decline to recognize a notice of voluntary dismissal when no answer

or motion for summary judgment has been filed, or to condition such notice on proof of service on

a party that has never appeared and answered.

            Notwithstanding that the voluntary dismissal was effective regardless of any response from

Defendant, it is further noteworthy that Defendant declined to respond to the Court’s Minute Order

indicating any objection to Plaintiff’s dismissal without prejudice.

            For the reasons set forth, Plaintiff respectfully submits that the case against Defendant was

voluntarily dismissed without prejudice effective April 22, 2019, and no further orders or filings

are permitted or should be recognized thereafter.

                                                  s/ David A. Lowe, WSBA No. 24,453
                                                     Lowe@LoweGrahamJones.com
                                                  LOWE GRAHAM JONESPLLC
                                                  701 Fifth Avenue, Suite 4800
                                                  Seattle, WA 98104
                                                  T: 206.381.3300
                                                  Attorneys for Plaintiff




PLAINTIFF’S RESPONSE RE VOLUNTARY
DISMISSAL - 3
Civil Action No. 17-cv-1163TSZ
INIP-6-0096P26 RESPVDismiss
                Case 2:17-cv-01163-TSZ Document 64 Filed 05/24/19 Page 4 of 4




                                         CERTIFICATE OF SERVICE

                        The undersigned hereby certifies that a true and correct copy of the
                        foregoing document has been served to all counsel or parties of
                        record who are deemed to have consented to electronic service via
                        the Court’s CM/ECF system.

                                                                          s/ David A. Lowe




PLAINTIFF’S RESPONSE RE VOLUNTARY
DISMISSAL - 4
Civil Action No. 17-cv-1163TSZ
INIP-6-0096P26 RESPVDismiss
